Citation Nr: 1746390	
Decision Date: 10/18/17    Archive Date: 10/31/17

DOCKET NO.  14-03 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Evaluation of degenerative joint disease, right elbow (major)(to include scars) currently evaluated as 10 percent disabling.

2.  Evaluation of impairment of supination and/or pronation, right elbow injury, status post surgery, currently evaluated at 20 percent disabling effective August 26, 2015.

3.  Entitlement to an earlier effective date, prior to August 26, 2015, for the grant of a separate 20 percent evaluation for service connection for impairment of supination and/or pronation, right elbow injury, status post surgery.

4.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for bilateral carpal tunnel syndrome.

5.  Entitlement to service connection for bilateral carpal tunnel syndrome, to include as due to prior right elbow surgeries.

6.  Entitlement to service connection for hypertension.

7.  Evaluation of posttraumatic stress disorder currently evaluated as 50 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Banks, Associate Counsel


INTRODUCTION

The Veteran had active duty from August 1989 to November 1998.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2011, January 2015 and October 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The Board notes that the issue of entitlement to service connection for tinnitus was withdrawn by the Veteran in June 2016 and the issue of entitlement to service connection for erectile dysfunction was withdrawn by the Veteran in November 2016.

The Board also notes that the claim of entitlement to service connection for bilateral carpal tunnel syndrome (CTS) was addressed by the RO in the aforementioned August 2011 rating decision as a claim to reopen its previous denial of that claim.  Later, the RO reopened and considered the claim of entitlement to service connection for bilateral CTS on its merits, to include as due to prior right elbow surgeries, as evidenced by the RO's December 2013 Statement of the Case, for example.  Therefore, in this decision, the Board addresses both that claim and the issue of whether new and material evidence has been received to reopen the claim.  Accordingly, the Board has recharacterized the issues on appeal as reflected above.

The Veteran testified in a videoconference hearing before the undersigned Veteran's Law Judge (VLJ) in January 2017.  A transcript of that hearing is associated with the Veteran's claims file.

The issue of the evaluation of posttraumatic stress disorder currently evaluated as 50 percent disabling is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that the Veteran's right elbow disability (degenerative joint disease) was manifested by flexion limited to 110 degrees or less, extension limited to 45 degrees or more, or abnormally severe functional loss or flare ups during the period on appeal.

2.  The preponderance of the evidence weighs against a finding that the Veteran's right elbow disability (supination/pronation) was manifested by supination limited to 30 degrees or less, pronation motion lost beyond the middle of the arc, or abnormally severe functional loss or flare ups during the period on appeal.

3.  The preponderance of the evidence weighs against a finding that the Veteran's right elbow disability was manifested by limitation of supination to 30 degrees or less, loss of pronation motion beyond the last quarter of arc, or abnormally severe functional loss or flare ups, prior to August 26, 2015.

4.  A May 2010 rating decision denied service connection for bilateral carpal tunnel syndrome, the Veteran did not perfect an appeal of that decision, and new and material evidence was not received within one year of notice of its issuance.

5.  Evidence received more than one year since the May 2010 rating decision is neither cumulative nor redundant of the evidence that was already of record, and it raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral carpal tunnel syndrome.

6.  The preponderance of the evidence weighs against a finding that the Veteran's bilateral carpal tunnel syndrome was incurred in, caused or aggravated by the Veteran's service or by his right elbow condition or prior right elbow surgeries.

7.  The preponderance of the evidence weighs against a finding that the Veteran's hypertension was incurred in or is otherwise related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for service-connected evaluation of degenerative joint disease, right elbow (major)(to include scars) have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5207-5010 (2016).

2.  The criteria for an initial rating in excess of 20 percent for impairment of supination and/or pronation, right elbow injury, status post surgery are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.71a, DC 5213 (2016).

3.  The criteria for an effective date prior to August 26, 2015, for the grant of a separate 20 percent evaluation for service connection for impairment of supination and/or pronation, right elbow injury, status post surgery have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 4.1, 4.2, 4.71a, DC 5213 (2016).

4.  The May 2010 rating decision denying service connection for bilateral carpal tunnel syndrome is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

5.  The criteria to reopen the claim of entitlement to service connection for bilateral carpal tunnel syndrome are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

6.  Service connection for bilateral carpal tunnel syndrome, to include as due to right elbow surgery, is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

7.  Service connection for hypertension is not warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As a preliminary matter, the Board has reviewed the claims file and finds that there exist no deficiencies in VA's duties to notify and assist that would be prejudicial and require corrective action prior to a final Board determination.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also Bryant v. Shinseki, 23 Vet. App. 488 (2010) (regarding the duties of a hearing officer); Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (corrective action to cure a 38 C.F.R. § 3.159(b) notice deficiency); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004) (timing of notification).
II.  Relevant Laws and Regulations

      Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Alternatively, service connection may be established either by showing that a chronic disability or disease was incurred during service and later manifestations of such chronic disability or disease are not due to intercurrent cause(s) or that a disorder or disease was incurred during service and there is evidence of continuity of symptomatology which supports a finding of chronicity since service.  38 C.F.R. § 3.303(b).  When a chronic disease becomes manifest to a degree of 10 percent within one year of a veteran's discharge from service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the veteran's period of service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

In addition to the elements of direct service connection, service connection may also be granted on a secondary basis for a disability if it is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show that a current disability exists and that the current disability was either proximately caused by or proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).



      Effective Dates

Generally, the effective date for an award of service connection and disability compensation is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, for an award based on an original claim, a claim reopened after a final disallowance, or a claim for an increase, the effective date will be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 U.S.C.A. § 101(30); 38 C.F.R. § 3.1(p).

      Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Separate ratings may be assigned for different periods of time based on the facts found, a practice referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999). 

Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Factors of joint disability include increased or limited motion, weakness, fatigability, or painful movement, swelling, deformity or disuse atrophy.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995). 

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

      Reopening Claims and New and Material Evidence

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement is filed within one year of the notice of the decision, or new and material evidence is received during the appeal period after the decision.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.302, 20.1103.  If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

      Consideration of the Evidence

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  38 U.S.C.A. § 1154(a); Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Competent medical evidence is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

III.  Analysis

      Evaluation of Degenerative Joint Disease, Right Elbow

The Veteran's degenerative joint disease of his right elbow is currently evaluated under DC 5207-5010 as 10 percent disabling.  The Veteran is right hand dominant, and accordingly the diagnostic criteria for a major joint apply.  See, e.g., Compensation and Pension (C & P) Exam Report dated July 19, 2011.
 
Hyphenated diagnostic codes, such as the one utilized here, are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen. 38 C.F.R. § 4.27 (2016).  In this case, it appears that the DC 5010 is the diagnostic code identifying the basis for the evaluation assigned to the Veteran under DC 5207 for his right elbow degenerative joint disease.

DC 5010 applies to arthritis due to trauma which is substantiated by X-ray findings.  It provides that such arthritis should be rated as degenerative arthritis under DC 5003.  DC 5003, in turn, provides, in relevant part, that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  DC 5003 also provides that limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Under DC 5206, major forearm flexion limited to 100 degrees warrants a 10 percent evaluation, flexion limited to 90 degrees warrants a 20 percent evaluation, and higher evaluations apply for greater loss of flexion.

Under DC 5207, major forearm extension limited to 45 or 60 degrees warrants a 10 percent evaluation, extension limited to 75 degrees warrants a 20 percent evaluation, and higher evaluations apply for greater loss of extension.  

DC 7800 provides ratings for certain scars of the head, face or neck.  DC 7801 provides ratings for scars that are deep (i.e., associated with underlying soft tissue damage), nonlinear, not on the head, face, or neck, and that cover an area or areas of at least 6 square inches (39 sq. cm.).  DC 7802 provides ratings for scars that are superficial (i.e., not associated with underlying soft tissue damage), nonlinear, not on the head, face, or neck, and that cover an area or areas of at least 144 square inches (929 sq. cm.).  DC 7804 provides ratings for unstable or painful scars and DC 7805 provides ratings for other scars and other effects of scars which are not compensated under DCs 7800, 7801, 7802 and 7804.  Under DC 7805, such scars and effects of scars are to be evaluated based on their disabling effects under another appropriate DC.  Id.

The Veteran contends that he is entitled to a higher evaluation for his right elbow condition and that it has worsened in severity since the 10 percent evaluation was initially assigned for the condition.

The Veteran's medical records - specifically, his VA treatment records - indicate that in December 2010, he was experiencing "upper extremity" pain which he rated at a level of 10/10 in severity (i.e., rated as a 10 on a scale of 1 to 10), and which interfered with his sleep due to pain in his forearms and hands.  They do not reveal any indication of the severity of any range of motion limitations related to the Veteran's right elbow or of any abnormally severe flare ups or functional loss related to the elbow during the appeal period.  Accordingly, the Board must look elsewhere for such evidence.

The Veteran has been afforded several VA examinations in relation to his right elbow and this appeal, including in July 2011, December 2013, August 2015, and October 2016.  He consistently complained of severe pain, flare ups and functional loss due to his resultant range of motion limitations.  He also reported use of a brace in July 2011.  However, even when factoring in the Veteran's pain and repetitive use, the examiners never determined that his right elbow flexion was limited to 110 degrees or less or that his extension was limited to 45 degrees or more.  Examiners never noted any ankylosis, flail joint, joint fracture, ununited fracture or malaligned fracture of the right elbow, but they did note, in most of the reports, that they were of the opinion that the Veteran's right elbow condition did not impact the Veteran's ability to work.  A scar on the Veteran's right elbow was noted in some of the examination reports, but it was not noted to be painful, unstable, larger than 39 square centimeters (or 6 square inches), or located on the Veteran's head, face or neck.  See, e.g., August 2015 VA Examination Report.

The Veteran claimed at his January 2017 videoconference hearing that he wears a sleeve on his elbow every night and takes medication for pain relief.  The Veteran also said that his elbow pain interferes with his sleep and makes it too painful for him to sleep on his back or side.  He testified that if he does sleep on his back or side, his hand goes numb, hurts and burns.  He claimed that he avoids using his right arm due to his elbow condition.

All evidence considered, the Board finds that the Veteran's right elbow condition is appropriately evaluated currently.  In the Board's view, there is no evidence in the record of right elbow flexion limited to 110 degrees or less or extension limited to 45 degrees or more.

While the Board recognizes and appreciates the fact that the Veteran has complained of severe pain and related flare ups in his upper extremities, including his right arm and elbow, and numbness and a burning sensation in his right hand, it is not persuaded that the Veteran is entitled to an increased evaluation for his right elbow as a result.  The Veteran's pain may indeed be severe, to him, but the Board finds it very compelling that multiple VA examiners determined that his pain did not limit his right elbow range of motion beyond the ranges set forth above.  The Board also finds it compelling that the Veteran's medical records show, and the Veteran himself reports that he has not been seeking medical treatment for his right elbow recently.  See, e.g., October 2016 Disability Benefits Questionnaire (DBQ).  

Because the competent and credible evidence of record weighs against a finding that his right elbow flexion is limited to 110 degrees or less or his extension is limited to 45 degrees or more, the Veteran is not entitled to an increased evaluation for his right elbow degenerative joint disease.

The Board notes that it has also considered whether other potentially applicable diagnostic codes allow for an increased rating for the Veteran's right elbow disability.  Specifically, as scarring has been found on examination, the Board has considered the Veteran's claim under the applicable diagnostic codes pertaining to scars.  The Board has found no evidence in the record that the Veteran's right elbow scar is deep, large enough, unstable, painful or has any other disabling effects that make it subject to compensation under any of these scar-related DCs.

Furthermore, there is no mention anywhere in the record of the Veteran having X-ray evidence of service-connected involvement of 2 or more major joints or 2 or more minor joint groups in relation to his right elbow condition.  Therefore, the Veteran is not entitled to a higher evaluation under DC 5003 and/or 5010 either, for his right elbow condition.

Accordingly, the Veteran is not entitled to a higher evaluation for his degenerative joint disease of his right elbow, with scarring, and this claim must be denied.

      Evaluation of Impairment of Supination and/or Pronation

The Veteran's impairment of supination and/or pronation of his right elbow is currently evaluated as 20 percent disabling under DC 5213, which provides ratings for such impairments.  See 38 C.F.R. § 4.71a.  He contends that he is entitled to a higher evaluation for his impairment than the current 20 percent rating.  As noted above, the criteria for a major joint apply in this case.

Under Diagnostic Code 5213, for a major joint, a 20 percent evaluation is warranted for loss of supination and pronation with the hand fixed near the middle of the arc or moderate pronation, or for motion lost beyond the last quarter of the arc, with the hand not approaching full pronation.  A 30 percent evaluation is assigned for loss of supination and pronation with the hand fixed in full pronation, or pronation lost beyond the middle of the arc.  A 40 percent evaluation is warranted for loss of supination and pronation with the hand fixed in supination or hyperpronation.

As mentioned above, neither the Veteran's STRs, his VA treatment records, nor any other medical records in his claims file provide any significant evidence of the Veteran's range of motion limitations related to his right elbow, including any impairment of his supination and/or pronation.  The VA examination reports mentioned above, however, do provide sufficient evidence of the Veteran's impairment of his supination and/or pronation (and the lack thereof) at several different points in time.

None of the evidence of record, including the VA examination reports, provide any evidence of supination for loss of supination and pronation with the hand fixed in full pronation, or pronation lost beyond the middle of the arc.  Two of the others (dated in December 2013 and October 2016) noted that there was no limitation of pronation, and the remaining examination report (dated in July 2011) noted only minor limitation of pronation, which was not severe enough to warrant compensation.  See, e.g., C & P Exam Report dated July 19, 2011; DC 5213.

As such, the Board finds that the Veteran's claim that he is entitled to an evaluation greater than 20 percent for impairment of supination and/or pronation is outweighed by the VA examiner's opinions which collectively indicate that at no point has the Veteran had such impairments of sufficient severity to warrant an increased evaluation.  Thus, the Board finds that it is not at least as likely as not that the Veteran's impairment justifies an increased rating.  Therefore, the Veteran is not entitled to an increased evaluation for his limitation of pronation and/or supination, under DC 5213, as related to his right elbow.

      Earlier Effective Date for Impairment of Supination and/or Pronation

The Veteran claims that he is entitled to an earlier effective date for his evaluation for impairment of supination and/or pronation of his right elbow.  Specifically, he claimed in his notice of disagreement (NOD) that the evaluation should have been effective as of the date of his May 2011 claim for an increase evaluation.  At his January 2017 videoconference hearing, the Veteran explained that he felt that VA assigned him the evaluation for impairment of supination and/or pronation of his right elbow in order to avoid paying him compensation from the date of his increased rating claim for his right elbow that gave rise to this portion of this appeal.

Here, because the award of an evaluation for impairment of supination and/or pronation was based on a claim for an increased evaluation for his right elbow, the effective date must be the date of receipt of the claim or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  The Veteran's claim for an increase was received May 23, 2011.  The first evidence of any limitation of the Veteran's supination or pronation severe enough to be compensable is from a VA examination on August 26, 2015.  That examination revealed 65 degrees of supination, 60 degrees of forearm pronation, and subjective reports of pain but no pain on motion upon examination.  Earlier examinations did not reveal a compensable level of disability (a minimum 10 percent is assigned for limitation of supination to 30 degrees or less).  Thus, the Board finds that the Veteran's entitlement to compensation for limitation of supination and/or pronation first arose on August 26, 2015.  This date is after the date of the receipt of the Veteran's claim, and therefore, it is the later of the date of VA's receipt of the claim and the date entitlement arose.  See id.  Accordingly, the Veteran is entitled by law to an evaluation for impairment of supination and/or pronation from August 26, 2015, and no earlier.  Furthermore, in light of the aforementioned law, the Veteran's claim that VA assigned him the evaluation for impairment of supination and/or pronation of his right elbow in order to avoid paying him compensation from the date of his increased rating claim for his right elbow is without merit.

      Reopening Claim for Service Connection for Bilateral  CTS

The Veteran's initial claim of entitlement to service connection for bilateral CTS was denied in a May 2010 rating decision.  The Veteran did not appeal this decision, and new and material evidence was not received within one year of its issuance.  Accordingly, the May 2010 rating decision is final, and new and material evidence is required to reopen this claim.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156(b), 20.1103; Buie v. Shinseki, 24 Vet. App. 242 (2010).

Evidence received more than one year since the May 2010 rating decision includes: a statement from the Veteran claiming that he was diagnosed with CTS in 1996 or 1997, while he was on active duty; VA treatment records noting the Veteran's complaints of symptoms characteristic of CTS; and hearing testimony, wherein the Veteran claimed that he began experiencing the symptoms of and incurred carpal tunnel syndrome while on active duty and shortly after previous right elbow surgeries.  See, e.g., VA Form 21-4138, Statement in Support of Claim dated January 24, 2014; May 2003 VA treatment note; Decision Review Officer (DRO) Conference Report dated June 8, 2015; Transcript of Videoconference Hearing Before the Board dated January 13, 2017.  This evidence is new, as it was not considered in the previously-mentioned prior final denial.  It is also material, because it is not cumulative or duplicative of evidence previously considered, and it raises a reasonable possibility of substantiating the Veteran's claim.  As such, the Veteran has presented new and material evidence to reopen the previously denied claim of entitlement to service connection for bilateral carpal tunnel syndrome.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Thus, the Board finds that the claim may properly be reopened and reconsidered.  Proceeding to a determination of this claim on its merits will not prejudice the Veteran, as the claim was already considered on its merits in an October 2016 Supplemental Statement of the Case.

      Service Connection for Carpal Tunnel Syndrome (CTS)

The Veteran claims entitlement to service connection for bilateral carpal tunnel syndrome.  At a June 2015 Decision Review Officer (DRO) conference, he claimed that his CTS in his right hand was secondary to his service-connected right elbow condition and the previous surgeries that he underwent in relation to that condition.  He explained that he felt that his CTS in his left hand, however, was incurred during his service.  At his January 2017 videoconference hearing, he testified that he was diagnosed with CTS a year and a half to two years after his discharge from the military, but that his symptoms were present since his service.  He reported that he was told, presumably by one or more of his treating physicians, that his CTS, at least as related to his right arm and wrist, was caused by his prior right elbow surgeries.  This, the Veteran claimed, explains why his right hand CTS is worse than his left hand CTS.

The Veteran's service treatment records (STRs) reveal no diagnosis of or related to CTS, but a January 1997 periodic examination report does reflect that the Veteran did complain at that time of pain in his right wrist which began three years earlier, "just after" a prior elbow surgery.  A March 2000 note in his VA treatment records reflects that X-rays of his right wrist were normal and that there were no signs or symptoms of CTS at that time.  A February 2001 note reflects the Veteran's complaints of numbness radiating from his right elbow to his wrist, which, he claimed, he had been experiencing since between 1995 and 1997, shortly after his right elbow surgery in 1995.  A February 2001 nerve conduction study revealed that the Veteran had bilateral entrapment mononeuropathy of the median nerve at the wrist which was worse in the right wrist than the left.  A March 2001 note reflects that the Veteran was experiencing nerve entrapment at his carpal tunnel at that time.  Later VA treatment notes do reflect the Veteran's diagnosis of CTS and his complaints of pain and numbness in his hands and wrists, for example, in December 2002, August and September 2003, November 2010, April 2012 and June 2016.  According to those records, the Veteran stated that he was diagnosed with CTS in his right wrist in 1999.  The Board notes, however, that that claim is not supported by the evidence of record, as no such diagnosis is documented in his medical records.  Furthermore, the Veteran's VA treatment records do not provide any opinions as to the cause of his CTS.

The Veteran was afforded a VA examination for his CTS in December 2013.  The examiner diagnosed him with bilateral CTS.  The examiner noted the Veteran's complaints of constant tingling and occasional numbness in his fingers and hands, and wrist pain, among other symptoms.  He also noted that the Veteran told him that he was diagnosed with bilateral CTS in the mid to late 1990s at a military hospital.  The examiner noted that the Veteran's STRs do show that he complained of right wrist pain after a right elbow surgery, during a January 1997 periodic examination.  However, the examiner explained that there were no records of any EMG or NCV studies that were diagnostic of CTS or of any complaints of relevant neurological symptoms during the Veteran's service.  The examiner opined that the Veteran's CTS was less likely than not to have had its onset during the Veteran's active military service.  The examiner also provided an addendum opinion in September 2015 in which he opined that the Veteran's CTS is not related to his elbow surgery, based mainly on the fact that CTS "involves compression of the median nerve at the wrist where the carpal tunnel is located."

In sum, the Board finds that it is less likely than not that the Veteran's CTS was incurred during, caused or aggravated by his military service.  The Board also finds that it was not incurred within one year of the Veteran's discharge from active duty service or caused by his right elbow surgery, either.  Neither the Veteran's STRs nor any other medical evidence of record document any diagnosis of CTS during the Veteran's service or within one year of his discharge from service.  Nor do they attribute his CTS to his right elbow condition or prior right elbow surgeries.  Furthermore, the only explicit medical evidence as to the etiology of the Veteran's CTS is that set forth in the VA examiner's opinions, which clearly indicate that the Veteran was not diagnosed with CTS during his service or within one year of his discharge therefrom, and that it was not caused by his previous right elbow surgeries.  

The only evidence to the contrary is the Veteran's own claim that he was diagnosed with and felt the symptoms of CTS during or shortly after his active duty service and elbow surgeries therein.  However, the Board finds that the Veteran is not competent to opine on the etiology of his CTS, being that, as explained above, he has not demonstrated that he has the education, training, skills or experience necessary to competently make such medically complicated opinions, particularly with regard to the impact that one disorder (of the elbow) can have on another disorder.

In the absence of any competent evidence supporting the Veteran's claims that link his CTS to his active duty service or his service-connected right elbow injury, and in the presence of competent medical evidence contradicting those claims, the Board finds that those claims are outweighed and refuted by the medical evidence of record.

Accordingly, the Board finds that the Veteran is not entitled to service connection for carpal tunnel syndrome.

      Service Connection for Hypertension

The Veteran also claims entitlement to service connection for hypertension.  At the DRO conference, he claimed that he had elevated blood pressure in, and that his hypertension was incurred during, his service.  At his January 2017 videoconference, he testified that during the "Desert Storm, Desert Shield era," he experienced "constant headaches" which he would have for two or three days before they would subside.  He also testified that while he was serving, a military doctor monitored him for high blood pressure.  According to the Veteran, the doctor apparently determined that the Veteran's blood pressure was somewhat high, but not high enough to require medication for treatment.  The Veteran stated, however, that after his discharge from the military, another doctor did prescribe him medication for his high blood pressure.

The Veteran's medical records (specifically, his VA treatment records) indicate that he does have hypertension.  Furthermore, his STRs do contain notes of occasional elevated blood pressure readings during his active duty service.  They do not, however, show that he was ever diagnosed with hypertension during his active duty service.  His VA treatment records reflect assessments of "obesity and [hypertension]" in February 2001, and a diagnostic impression of hypertension in July 2002.  In March 2003, an impression of hypertension was noted again, and the Veteran was again described as being "obese."  He was also noted to have a family history of hypertension.

The Veteran was afforded a VA examination for hypertension in December 2013.  The examiner noted the "scattered" elevated blood pressure readings reflected in the Veteran's STRs, which, he explained, were often accompanied by complaints of pain or acute illness.  The examiner also noted that the Veteran's discharge examination report noted a blood pressure reading of 122/74 and that it did not contain any indication of any complaints of or treatment for hypertension.  The examiner stated that a transient elevated blood pressure is not uncommon and does not carry the same implications, medically, as essential hypertension.  He concluded by opining that it is less likely than not that the Veteran's current essential hypertension had its onset during his active military service.

In sum, while there is evidence of the Veteran having high blood pressure while on active duty service, there is little to no evidence of any diagnosis of hypertension or any other related condition while the Veteran was in service.  Nor is there any diagnosis of hypertension or a related condition within one year of the Veteran's discharge.  While the Veteran claims that his hypertension was incurred during his service, his medical records do not support that contention, and the VA examiner's opinion explicitly refutes that contention.  The Board would point out that hypertension is a cardiovascular disorder that can only be diagnosed pursuant to testing procedures laid out in 38 C.F.R. § 4.104, Diagnostic Code 7101, and the Veteran is not competent to provide evidence as to hypertension absent the training or credentials needed to administer such testing.

Therefore, the Board finds that the Veteran's claims that his hypertension was incurred during service are outweighed by the absence of any medical evidence of his diagnosis with hypertension during or within a year of his active duty service, and by the VA examiner's opinion that his hypertension was less likely than not incurred during the Veteran's active duty service.  Consequently, this claim must be denied.

IV.  Additional considerations

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  Notably, the evidence and contentions of record do not suggest that the question of entitlement to a total disability rating based on individual unemployability due to a service-connected disability has been raised in this case.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an increased evaluation of degenerative joint disease, right elbow (major)(to include scars), currently evaluated as 10 percent disabling, is denied.

Entitlement to an increased evaluation of impairment of supination and/or pronation, right elbow injury, status post surgery, currently evaluated at 20 percent disabling effective August 26, 2015, is denied.

Entitlement to an earlier effective date, prior to August 26, 2015, for the grant of a separate 20 percent evaluation for service connection for impairment of supination and/or pronation, right elbow injury, status post surgery is denied.

New and material evidence has been received to reopen the claim of entitlement to service connection for bilateral carpal tunnel syndrome, to include as due to right elbow surgery.

Entitlement to service connection for carpal tunnel syndrome, to include as due to right elbow surgery, is denied.

Entitlement to service connection for hypertension is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (2014); 38 C.F.R. § 3.159 (2016).

Where a veteran asserts that a disability has worsened since his/her last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).

The most recent VA examination in the record relating to the Veteran's posttraumatic stress disorder (PTSD) is dated in September 2015.  VA received a statement from one of the Veteran's mental health counselors in August 2017 that indicated that the Veteran's PTSD has worsened.  The counselor explained that recently, the Veteran has become more frustrated, irritable and angry, and he has been having greater difficulty managing social interactions with family and coworkers. 

Because more than two years have passed since the Veteran's last VA examination for PTSD, and because his counselor has, within the last few months, submitted a statement indicating that the Veteran's PTSD has significantly worsened recently, the Board finds that the September 2015 VA examination for PTSD is too remote to constitute a contemporaneous examination.  Thus, a new examination is required.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and any outstanding records from the Vet Center that relate to the Veteran's claim of entitlement to an increased evaluation for PTSD and associate them with the claims file.

2.  Contact the Veteran and request any necessary information and authorizations needed to obtain any other outstanding medical records pertinent to the claim following proper VA procedures.  After the Veteran has been allowed sufficient time to respond, attempts to obtain any such outstanding records should be made, and such attempts and any determinations made as to the unavailability of these records should be documented in the claims folder.  If any such records cannot be obtained, the Veteran should be notified in writing.

3.  After completing the above requested development, arrange for the Veteran to undergo a VA examination to evaluate the nature and severity of his PTSD.  A copy of this remand and all relevant medical records should be made available to the examiner.  The examiner should review the pertinent evidence, including the Veteran's lay assertions, and undertake any indicated studies.

In assessing the current nature and severity of the Veteran's PTSD, the examiner is asked to address the extent to which the functional impairment caused by the Veteran's PTSD alone impairs his ability to meet the demands of a job, whether sedentary or physical, and the timeframe in which such impairment arose.  Commentary should also be provided on the extent of social impairment resulting from PTSD.  All opinions and conclusions reached by the examiner should be thoroughly explained. 

4.  Then, after completion of the above and any further development deemed necessary, readjudicate the Veteran's claim of entitlement to an increased evaluation for PTSD.  If this benefit remains denied, the Veteran and his representative must be provided a Supplemental Statement of the Case.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


